Citation Nr: 0835340	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability, secondary to service-connected 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
radiculopathy of the left arm, secondary to service-connected 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
radiculopathy of the right arm, secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1956.

By rating decision dated in August 1996, the Regional Office 
(RO) denied the veteran's claim for service connection for 
radiculopathy of each arm due to cervical disc disease.  The 
veteran was notified of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  The veteran sought to reopen his 
claim in June 2001.  In an August 2002 rating action the RO 
denied the claim to reopen.  This case was previously before 
the Board of Veterans' Appeals (Board) in November 2004, at 
which time it was remanded in order to ensure due process.  
As the requested action has been accomplished, the case is 
again before the Board for appellate consideration.  

The veteran was scheduled to testify at hearings in August 
2003 and March 2004, but requested a postponement of the 
first hearing and canceled the second hearing. 


FINDINGS OF FACT

1.  By rating decision dated in August 1996, the RO denied 
service connection for a cervical spine disability with 
radiculopathy of both arms.  The veteran was notified of this 
decision and of his right to appeal, but a timely appeal was 
not filed.

2.  Some of the evidence added to the record since the August 
1996 determination contributes to a more complete picture of 
the veteran's disability and, when considered with the other 
evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for cervical spine disability with 
radiculopathy of both arms.

3.  Service connection is in effect for, among other 
disabilities, sarcoma of the right fibula with upper third 
right thigh amputation and arthritis of the left knee, 
evaluated as 100 percent disabling.

4.  After resolving all doubt in the veteran's favor, the 
veteran's cervical spine disability with radiculopathy of 
both arms is directly related to his service-connected 
sarcoma of the right fibula with upper third of the right 
thigh amputation and arthritis of the left knee.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1996, which denied service 
connection for a cervical spine disability with radiculopathy 
of both arms is final.  38 U.S.C.A.
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

2.  The evidence received since the August 1996 rating 
decision is new and material sufficient to reopen the 
veteran's claim for service connection for a cervical spine 
disability with radiculopathy of both arms.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

3.  A cervical spine disability is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§3.102, 3.310(a) (2007).

4.  Radiculopathy of the left and right arms is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§3.102, 3.310(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Here, the veteran's claim was filed prior to 
the revision in the regulation.  

Newly received evidence may be sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
a claim for service connection for a cervical spine 
disability and radiculopathy of each arm is the RO's August 
1996 determination.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  However, the prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The additional evidence includes private and VA medical 
records, including examination reports, and an opinion from 
an independent medical expert.  Several opinions have been 
received that conclude that there is a relationship between 
the veteran's service-connected sarcoma of the right fibula 
with upper third right thigh amputation, arthritis of the 
left knee and arthritis of the left hip and his cervical 
spine disability, including radiculopathy of each arm.  Thus, 
the evidence relates to a previously unestablished fact, that 
is, that a cervical spine disability with radiculopathy of 
the left arm and radiculopathy of the right arm are 
proximately due to service-connected disability.  
Accordingly, the additional evidence furnishes a reasonable 
possibility of substantiating the veteran's claims for 
service connection for a cervical spine disability with 
radiculopathy of the left arm and radiculopathy of the right 
arm.  Accordingly, the claims are reopened.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  Regardless, based upon the facts in this case, 
neither version is more favorable and the regulatory change 
does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has been granted service connection for sarcoma 
of the right fibula with upper third right thigh amputation 
and arthritis of the left knee with nonservice-connected loss 
of use of the left lower extremity, evaluated as 100 percent 
disabling; residuals of an intratrochanteric fracture of the 
right hip, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; arthritis of the left hip, 
evaluated as 10 percent disabling; and bursitis of the right 
shoulder, evaluated as noncompensable.  A 100 percent 
schedular evaluation has been assigned, and the veteran is 
also entitled to special monthly compensation on account of 
loss of use of one foot and loss of use of one leg.  

VA outpatient treatment records disclose that the veteran 
reported in July 1987 that a crutch slipped and he fell on 
his right hip.  When he was seen by a private physician the 
following month, it was reported that he had also hurt his 
right shoulder in the fall.  

The veteran was hospitalized by the VA in November 1992.  He 
reported a five to six year history of progressive lower 
extremity weakness and bilateral upper extremity weakness for 
the previous year or two.  He had no complaints of neck pain, 
and no bowel or bladder dysfunction.  The diagnosis was 
weakness, myopathy versus neuropathy.  

The veteran reported a similar history when he was 
hospitalized by the VA in November 1993.  It was noted that 
he had recently been diagnosed with polymyositis with left 
quadriceps weakness and episodes of falling.  Magnetic 
resonance imaging of the neck showed a C5-6 cord compression.  
The pertinent diagnoses were cervical stenosis and 
polymyositis.  

On VA neurological examination in January 2002, the veteran 
reported that he had injured his neck when he fell in 1987, 
and that he had neck surgery in 1993.  An examination 
revealed paralysis of the upper extremities and a non-
functioning left lower extremity.  The impression was that 
since there was no evidence of nerve damage, it could be 
concluded that the impairments were due to inflammatory 
myopathy, probably polymyocytis and, thus, nonservice-
connected.

The evidence supporting the veteran's claim includes a 
January 2005 statement from a VA physician who noted that he 
saw the veteran that month in the spinal cord injury clinic.  
He commented that given the sequence of events, it was more 
likely than not that the veteran's right above-the-knee 
amputation status contributed to the fall that led to his 
spinal cord injury.  

The veteran was afforded a VA examination in July 2008.  The 
examiner noted that he reviewed the claims folder and medical 
records.  He noted that the veteran was being evaluated for 
upper extremity neuropathy that had its onset in 1987.  He 
stated that the veteran had injured his neck in the fall at 
that time, and gradually developed weakness of all four 
limbs.  Following an examination, the diagnosis was bilateral 
upper extremity paralysis with loss of sensation, secondary 
to cervical myopathy.  The examiner commented that it was due 
to the trauma from a fall in 1987.  He concluded that it was 
at least as likely as not that the veteran's cervical 
condition was caused by the above-the-knee amputation of the 
right lower extremity.  He observed that the veteran had lost 
his right lower extremity due to sarcoma of the bone and was 
using crutches when he slipped and fell, injuring his neck.  
It was later found to be cervical myelopathy, and thus it was 
related to his service-connected disability.  

An April 2006 addendum discloses that the examiner noted that 
he did not know why the veteran waited until 1993 to get 
treatment for his neck injury, and that it was possible that 
the cervical myelopathy developed later than 1987, but he 
only had the history to go by.  

In view of the record, the Board referred the veteran's 
claims folder to an independent medical expert for an opinion 
regarding the etiology of the veteran's cervical spine 
condition, to include radiculopathy of each arm.  The 
independent medical expert noted that he reviewed the claims 
folder and summarized the pertinent evidence.  He asserted 
that the veteran's arm and leg weakness could not be 
explained away solely by inflammatory myopathy or myositis.  
He suspected that in the period from 1989 to 1993, when the 
cervical stenosis was identified and treated surgically, the 
veteran might have developed a progressive cervical 
myelopathy, but the diagnosis was obscured because of a 
possible concomitant inflammatory myopathy (such as inclusion 
body myositis).  Given the fall in 1987, and the progressive 
weakness that developed over the ensuing few years, there 
might indeed be a causal relation between the fall and the 
cervical myelopathy.  Accordingly, he concluded that the 
veteran's progressive symptoms of weakness were due to the 
cervical myelopathy that was not at first well recognized and 
caused progressive weakness of the extremities.  Equally, the 
cervical myelopathy might have been precipitated or, at the 
very least, exacerbated by the fall in 1987.

As summarized above, there are conflicting medical opinions 
of record.  The fact remains, however, that it is not 
necessary to establish service connection to a certainty.  
Under the benefit of the doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board concludes that the evidence concerning the 
onset and etiology of the veteran's cervical spine disability 
and radiculopathy of each arm is at least in equipoise, and 
that, therefore, service connection is warranted.


ORDER

New and material evidence having been submitted, the claims 
for service connection for a cervical spine disability and 
radiculopathy of the left and right arms are reopened.  

Service connection for a cervical spine disability with 
radiculopathy of the left arm and radiculopathy of the right 
arm is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


